Special Justice JAMES A. SIMPSON, JR., dissenting. This Court has historically applied standards of heightened scrutiny in death cases. See Robbins v. State, 354 Ark. 1, 114 S.W.3d 217 (2003). Section 1 of Act 1780 of 2001 proposed: The General Assembly finds that the mission of the criminal justice system is to punish the guilty and to exonerate the innocent. The General Assembly further finds that Arkansas laws and procedures should be changed in order to accommodate the advent of new technologies enhancing the ability to analyze scientific evidence. Act of Apr. 19, 2001, No. 1780, 2001 Ark. Acts 7737. For these reasons, the trial court ordered, with the agreement of the prosecution, additional testing of the partial DNA evidence taken from the victim, Ms. Lawson. That testing increased the possibility that another person may have committed this crime. Our procedure for convicted felons is to place their DNA into a databank for purposes of availability in solving other crimes. Isom’s request for the trial court to allow additional testing of a known suspect, Mr. Avery, was reasonable. Had the testing been available at the time of trial, Avery could have been ordered to be tested under our laws. The majority’s conclusion that the trial court’s refusal to order additional testing was justified because the results were inconclusive fails to recognize that no testing of Avery has been conducted. As Infer the possibility that Avery may have been matched, thus giving Isom the reasonable probability that he is innocent, we will never know. It is my opinion the language in the statute, “to punish the guilty and to exonerate the innocent” is purposely broad in order to allow a wide range of testing. While this crime was a vile and heinous act for which the perpetrator should be punished, the protection our laws provide for death-penalty cases should extend to allow for the additional testing requested by Isom. For these reasons, I respectfully dissent.